      Case 1:19-cv-07675-GBD-DCF Document 79 Filed 09/01/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com



Bennet J. Moskowitz
bennet.moskowitz@troutman.com




September 1, 2021


VIA ECF

The Honorable Debra C. Freeman
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Jane Doe 1, et al. v. Darren K. Indyke and Richard D. Kahn, in
               their capacities as the Executors of the Estate of Jeffrey E.
               Epstein, 1:19-cv-07675-GBD-DF

Dear Judge Freeman:

       Pursuant to the Court’s September 4, 2020 Order (ECF No. 48), Plaintiffs Jane
Does 3, 4, and 7 and Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors
of the Estate of Jeffrey E. Epstein, jointly submit this status report.

        As previously reported to the Court, Jane Does 1, 2, 5, 6, and 8 have dismissed
their claims with prejudice. (See orders of voluntary dismissal at ECF Nos. 54, 59, 65, 70,
75.) The remaining Plaintiffs—Jane Does 3, 4, and 7—are attempting to resolve their
claims extrajudicially. Accordingly, to preserve the parties’ resources and in the interest
of judicial economy, the parties agree that this matter should remain stayed pursuant to
the Court’s January 3, 2020 Order (ECF No. 36). Should the parties resolve any of the
remaining Plaintiff’s claims through settlement, they will thereafter promptly inform the
Court and request voluntary dismissal of those claims with prejudice.

Respectfully submitted,


/s/ Bennet J. Moskowitz
Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
